The judgment in this case is a final judgment, because it dismisses the action, and there is *Page 271 
no motion for a new trial; nor is there any certificate of the clerk which will enable us to review the record as a transcript. There is therefore nothing before this court.Stanard v. Sampson, 23 Okla. 13, 99 P. 796; Boyd v. Bryan,11 Okla. 56, 65 P. 940; Bradford v. Brennan, 15 Okla. 47,78 P. 387; Ahren-Ott Mfg. Co. v. Condon, 23 Okla. 365,100 P. 556.
As there is no certificate of the clerk authenticating this as a transcript, this court is without jurisdiction to consider any errors which might appear on the face of the record.
We therefore recommend that the appeal be dismissed.
By the Court: It is so ordered.